Case 5:19-cv-02264-FMO-DFM Document 25 Filed 07/20/20 Page 1 of 1 Page ID #:211


                                                         JS-6



                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                            EASTERN DIVISION



  RAYMOND GARCIA, II,                    No. ED CV 19-02264-FMO (DFM)

           Petitioner,                   JUDGMENT

               v.

  SAN BERNARDINO et al.,

           Respondent.



        Pursuant to the Court’s Order Denying Temporary Restraining Order
  and Summarily Dismissing Petition,
        IT IS ADJUDGED that the Petition is denied and this action dismissed
  with prejudice.



  Date: July 20, 2020                     ___________/s/________________
                                          FERNANDO M. OLGUIN
                                          United States District Judge
